Citation Nr: 1806935	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-14 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative right acromioclavicular joint of the right shoulder.

2.  Entitlement to an evaluation in excess of 10 percent for infrapatellar tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  

During the course of this appeal, the RO, in a March 2015 rating determination, granted a 100 percent evaluation for sleep apnea, DEA benefits, and special monthly compensation for housebound benefits.  


FINDINGS OF FACT

1.  In a June 2013 rating determination, the RO, in pertinent part, denied increased evaluations for the Veteran's left knee and right shoulder disorders.  The Veteran filed a notice of disagreement in July 2013, specifically addressing the denials for the right shoulder and left knee, with a statement of the case being issued in February 2014, and a substantive appeal being received in March 2014.  

2.  In a January 2015 statement support of claim, received in February 2015, the Veteran indicated that he had a pending notice of disagreement from the June 2013 decision and that he wanted to withdraw this.  

3.  In March 2015, the RO notified the Veteran that his claims for increased evaluations for left knee and right shoulder disorders had been certified to the Board for appellate review. 

4.  In a March 2015 Report of General Information, it was noted that Veteran would like to withdraw his notice of disagreement received on July 8, 2013 . It was indicated that the Veteran had already submitted his request in a February 2015 21-4138 but had received the March 2015 certification letter to the Board.  It was indicated that the Veteran wanted to clarify that he wanted to cancel the NOD.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to an evaluation in excess of 10 percent for degenerative right acromioclavicular joint of the right shoulder and entitlement to an evaluation in excess of 10 percent for infrapatellar tendonitis of the left knee, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, in a January 2015 statement support of claim, received in February 2015, indicated that he had a pending notice of disagreement from the June 2013 decision and that he wanted to withdraw this.  This notice of disagreement specifically addressed the increased evaluations for the right shoulder and left knee.  Moreover, in a March 2015 Report of General Information, it was noted that Veteran would like to withdraw his notice of disagreement received on July 8, 2013.  It was indicated that the Veteran had already submitted his request in a February 2015 21-4138 but had received the March 2015 certification letter to the Board.  It was indicated that the Veteran wanted to clarify that he wanted to cancel the NOD.  Based upon the Veteran's statements, there remain no allegations of errors of fact or law for appellate consideration as they relate to the issues of issues of entitlement to an evaluation in excess of 10 percent for degenerative right acromioclavicular joint of the right shoulder and entitlement to an evaluation in excess of 10 percent for infrapatellar tendonitis of the left knee.  The Board does note that the Veteran's representative has supplied written argument on both issues.  However, based upon the Veteran's above statements, it is clear that the Veteran no longer wishes to appeal the above issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal, as to the issue of entitlement to an evaluation in excess of 10 percent for degenerative right acromioclavicular joint of the right shoulder, is dismissed.

The appeal, as to the issue of entitlement to an evaluation in excess of 10 percent for infrapatellar tendonitis of the left knee, is dismissed.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


